                                                                    District Judge Marsha J. Pechman
1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
8

9     MULTICARE HEALTH SYSTEM,                              Case No. C18-01366 MJP
10                           Plaintiff,                     STIPULATED MOTION FOR A
             v.                                             STAY OF ALL PRETRIAL
11                                                          DEADLINES
      UNITED STATES DEPARTMENT OF                           Noted on Motion Calendar:
12
      VETERANS AFFAIRS, et al.,                             December 26, 2018.
13
                             Defendants.
14

15                                         JOINT STIPULATION

16          The parties hereby jointly STIPULATE AND AGREE to stay all pretrial deadlines in the

17   above-captioned case.

18          1.     At the end of the day on December 21, 2018, the appropriations act that had been
19
     funding the Department of Justice expired and appropriations to the Department lapsed. At this
20
     time the Department does not know when funding will be restored by Congress.
21
            2.     Absent an appropriation, Department of Justice attorneys are prohibited from
22
     working, even on a voluntary basis, except in very limited circumstances, including
23
     “emergencies involving the safety of human life or the protection of property.” 31 U.S.C. § 1342.
24

25
       JOINT STIPULATION TO STAY ALL PRETRIAL DEADLINES                      UNITED STATES ATTORNEY
                                                                               700 Stewart Street, Suite 5220
       [Case No. C18-01366 MJP] - 1
                                                                              Seattle, Washington 98101-1271
                                                                                        206-553-7970
            3.      The parties therefore agree to stipulate to a stay of all pending pretrial deadlines
1
     and agree and request that all current deadlines for the parties be extended commensurate with
2

3    the duration of the lapse in appropriations.

4           4.      Undersigned counsel for the Department of Justice will notify the Court as soon

5    as Congress has appropriated funds for the Department and greatly regrets any disruption caused

6    to the Court and the other litigants by a stay of pretrial deadlines in this case until Department of
7    Justice attorneys are permitted to resume their usual civil litigation functions.
8

9

10

11

12

13
            SO STIPULATED.
14
            Dated this 26th day of December, 2018.
15
                                            WINTERBAUER & DIAMOND PLLC
16
                                            /s/ Nicholas Gillard-Byers
17
                                            NICHOLAS GILLARD-BYERS, WSBA No. 45707
                                            STEVEN H. WINTERBAUER, WSBA No. 16468
18                                          1200 Fifth Avenue, Suite 1700
                                            Seattle, WA 98101
19                                          Phone: (206) 676-8440
                                            Nicholas@winterbauerdiamond.com
20
                                            Attorneys for Plaintiff
21

22

23

24

25
       JOINT STIPULATION TO STAY ALL PRETRIAL DEADLINES                          UNITED STATES ATTORNEY
                                                                                   700 Stewart Street, Suite 5220
       [Case No. C18-01366 MJP] - 2
                                                                                  Seattle, Washington 98101-1271
                                                                                            206-553-7970
         SO STIPULATED.
1
         Dated this 26th day of December, 2018.
2

3                                    ANNETTE L. HAYES
                                     United States Attorney
4
                                     s/ Katie D. Fairchild
                                     KATIE D. FAIRCHILD, WSBA No. 47712
5
                                     s/ Sarah K. Morehead
6                                    SARAH K. MOREHEAD, WSBA No. 29680
                                     Assistant United States Attorneys
7                                    United States Attorney’s Office
                                     700 Stewart Street, Suite 5220
8                                    Seattle, Washington 98101-1271
                                     Phone: 206-553-7970
9                                    Fax: 206-553-4067
                                     Email: Katie.fairchild@usdoj.gov
10
                                     Email: Sarah.morehead@usdoj.gov
                                     Attorneys for the Government
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     JOINT STIPULATION TO STAY ALL PRETRIAL DEADLINES               UNITED STATES ATTORNEY
                                                                      700 Stewart Street, Suite 5220
     [Case No. C18-01366 MJP] - 3
                                                                     Seattle, Washington 98101-1271
                                                                               206-553-7970
                                                ORDER
1

2        IT IS SO ORDERED.

3
         Dated this 3rd day of January, 2019.
4

5

6

7
                                                        A
                                                        The Honorable Marsha J. Pechman
                                                        United States Senior District Court Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     JOINT STIPULATION TO STAY ALL PRETRIAL DEADLINES                  UNITED STATES ATTORNEY
                                                                         700 Stewart Street, Suite 5220
     [Case No. C18-01366 MJP] - 4
                                                                        Seattle, Washington 98101-1271
                                                                                  206-553-7970
